The opinion of the court was delivered,
by Thompson, J.
— That executors and administrators, as such, may submit to arbitration matters in dispute in respect of, and claims upon, the personal estate of their testator or intestate, is elementary law: Watson on Awards 46; Kyd on Awards 39 ; and so treated in our books: 1 Yeates 161; 6 Binney 423. Sergeant, J., in Grace v. Sutton, 5 Watts 540, asserts the doctrine, and cites numerous authorities approving the power. He also speaks approvingly of its exercise in appropriate cases: so does Watson on Awards, p. 47, wherein he says, “In many cases it is the best possible way for an executor or administrator to ascertain whether or not there be any foundation for the demand upon him, without disputing it in an action; and it is frequently advantageous to both parties that the matter in dispute should be referred.” We think the matter in dispute here peculiarly appropriate to this method of settlement.
The auditor finds that there was a submission of the question of ownership of the horse by the administratrix of Peters’s estate, and the claimant James S. Peters, Jr., to Joseph Lewis, Esq., and that he awarded by parol in favour of the latter, after hearing testimony in the case.
But the court erred in supposing that the submission of the administratrix did not bind the estate on principles of law. In the absence of anything to impeach the transaction, we think it did bind, and of course the award, which is also in no way impeached, bound the parties to it: that is to say, the estate, and also the claimant of the horse.
February 18th 1861. The decree of the court is reversed, and the record is remitted to the court below, to correct the account stated by the auditor, and allow the administratrix the full appraised value of the horse, viz. $300; and that the costs of this appeal be paid by the appellee.